           Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 1 of 24 Page ID #:1
$2 5HY &ULPLQDO&RPSODLQW


                                  81,7('67$7(6',675,&7&2857
                                                                                             FILED                            LODGED
                                                         IRUWKH                  CLERK, U.S. DISTRICT COURT
                                                                                                                       CLERK, U.S. DISTRICT COURT



                                                                                      April 16, 2021                   4/16/2021
                                             &HQWUDO'LVWULFWRI&DOLIRUQLD
 8QLWHG6WDWHVRI$PHULFD                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                                  JB
                                                                                                                     BY: ____________BB______ DEPUTY

                                                                                               CD
                                                                                   BY: ___________________ DEPUTY

                   Y

 3$75,&.0,&+$(/25(,//<                                           &DVH1R 2:21-mj-01889-DUTY
      DND³3DWULFN5HLOO\´

                   'HIHQGDQW


                               &5,0,1$/&203/$,17%<7(/(3+21(
                              2527+(55(/,$%/((/(&7521,&0($16
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

2QRUDERXWWKHGDWH V RI$SULOLQWKHFRXQW\RI/RV$QJHOHVLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLDWKH

GHIHQGDQW V YLRODWHG

            Code Section                                            Offense Description
            86& E                                    :LWQHVV7DPSHULQJ
          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV

          Please see attached affidavit.

          _ &RQWLQXHGRQWKHDWWDFKHGVKHHW

                                                                           9LQFHQW%XQGDOLDQ6SHFLDO$JHQW
                                                                                  Complainant’s signature

                                                                           9LQFHQW%XQGDOLDQ6SHFLDO$JHQW
                                                                                   Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH

 'DWH                  April 16, 2021
                                                                                      Judge’s signature

 &LW\DQGVWDWH /RV$QJHOHV&DOLIRUQLD                          +RQ-DFTXHOLQH&KRROMLDQ860DJLVWUDWH-XGJH
                                                                                   Printed name and title


$86$,DQ9<DQQLHOOR [ 
 Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 2 of 24 Page ID #:2



                                AFFIDAVIT
     I, Vincent Bundalian, being duly sworn, declare and state

as follows:

                       I. PURPOSE OF AFFIDAVIT
      1.   This affidavit is made in support of a criminal

complaint and arrest warrant against PATRICK MICHAEL OREILLY aka

Patrick Michael Reilly (“OREILLY”) for a violation of Title 18,

United States Code, Section 1512(b)(3) (Witness Tampering –

Hinder, Delay or Prevent Communication Relating to Commission of

an Offense) on or about April 7, 2021.

      2.   The facts set forth in this affidavit are based upon

my personal observations; my training and experience; and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of the investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and part only.

     II.BACKGROUND OF SENIOR SPECIAL AGENT VINCENT BUNDALIAN
      3.   I am a Senior Special Agent (“SSA”) with the

Department of Homeland Security (“DHS”), Immigration and Customs

Enforcement (“ICE”), Office of Professional Responsibility

(“OPR”) and I am currently assigned to the OPR Los Angeles field

office.     I have worked as a Special Agent (“SA”) with ICE since

2009 and have been assigned to OPR Los Angles since



                                    1
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 3 of 24 Page ID #:3



2019.     Before my assignment with OPR, I was an SA with ICE

Homeland Security Investigations (“HSI”). I am a Federal Law

Enforcement Officer within the meaning of Rule 41(a)(2)(C) of

the Federal Rules of Criminal Procedure.

        4.   During my employment with ICE, I have worked on

numerous criminal investigations involving Fraud and Related

Activity in Connection with Computers (Title 18, United States

Code, Section 1030), violations of the Bank Secrecy Act (Title

31, United States Code, Sections 5317, 5324, and 5530), the

Money Laundering Control Act (Title 18, United States Code,

Sections 1956, 1957, and 1960), and related offenses.

        5.   I graduated from the Federal Law Enforcement Training

Center in Glynco, Georgia, where I attended the Criminal

Investigator Training Program and the ICE Special Agent Training

program.      I received a bachelor’s of science degree in Pure

Mathematics from University of California, Irvine in 2006.

                     III. SUMMARY OF PROBABLE CAUSE
        6.   Beginning in or around September 2019, federal law

enforcement began investigating a fraudulent investment scheme

based on information that OREILLY had solicited millions of

dollars from investors and used the investment proceeds to pay

for personal expenses.      In an apparent attempt to bolster his

credibility with several victims, OREILLY represented, among

other things, that he was affiliated with or worked for federal

law enforcement agencies, including the Department of Homeland

Security (“DHS”) and Federal Protective Service (“FPS”), a law

enforcement agency within DHS. OREILLY also falsely told



                                    2
 Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 4 of 24 Page ID #:4



investors, and others, that he had ties to elite Military units,

including the United States Navy Sea, Air, and Land (SEAL)

Teams.      OREILLY has never been employed by a law enforcement

agency or served on a SEAL Team (or any other Military unit).1
      7.    In or around the Fall of 2018, Victim-Witness P.S.

invested approximately $1.5 million in two companies controlled

by OREILLY.     According to P.S., OREILLY misled him about the

nature of the investments, prompting P.S. to request that his

money be returned.     P.S. made numerous requests for an

accounting of his investment money, including information about

how OREILLY used the $1.5 million P.S. invested, but OREILLY

never provided the information to P.S.

      8.    On September 9, 2020, federal agents executed search

and seizure warrants, including warrants authorizing the search

of OREILLY’s residence.      At the time, law enforcement seized a

fraudulent badge depicting the official DHS insignia surrounded

by “U.S. Department of Homeland Security,” nineteen firearms

(including assault-style weapons and large capacity magazines),

and various law-enforcement style vehicles with push bumpers,

light bars, swivel spotlights, and onboard computers.           Displayed

inside the vehicles was a binder containing the “Security Guard

Information Manual” for Federal Protective Service that

expressly stated it was “For Official Use Only”.          As detailed

below, OREILLY has repeatedly displayed these manuals to support

his false claims that he is a federal law enforcement official.

     1 Based on OPR's investigation, OREILLY enlisted in the Navy
and was discharged shortly thereafter and before he completed
basic training.


                                    3
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 5 of 24 Page ID #:5



     9.   Following the search, the Federal Public Defender’s

Office was appointed to represent OREILLY after AUSA Ian

Yanniello confirmed OREILLY was a target in an ongoing

investigation.   AUSA Yanniello had also confirmed the status of

the investigation to a private attorney who had contacted AUSA

Yanniello on OREILLY’s behalf in September 2020.         Thus, OREILLY

is fully aware about the federal investigation in this case.

Since then, OREILLY made several attempts to contact P.S. and

other witnesses.

     10. On February 12, 2021, P.S. spoke to OREILLY on the

phone with agents present.     OREILLY told P.S. that federal

agents had searched his house and seized items, including

OREILLY’s digital devices and bank accounts.        After P.S. denied

filing a complaint, OREILLY told P.S. “I assumed you were the

genesis of the complaint” because federal agents questioned

OREILLY about P.S.’s investments.       OREILLY also told P.S. “once

you get Homeland Security off my back … everyone is getting

paid.”

     11. On March 16, 2021 -- after OREILLY made additional

attempts to contact P.S. -- P.S. wrote a text message to OREILLY

stating “Please don’t contact me anymore.”        OREILLY disregarded

P.S.’s instruction and continued to contact P.S. and persons

associated with P.S. via text messages.        Then, at approximately

2:10 a.m. on April 7, 2021, OREILLY drove a police-style Ford

Explorer to P.S.’s residence and parked the vehicle behind

P.S.’s Jeep, which was parked in front of the residence.           Video

from the victim’s security system shows OREILLY outside P.S.’s



                                   4
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 6 of 24 Page ID #:6



residence for over 7 minutes during which time he illuminated

the street by shining his Explorer’s police-style swivel lights

on P.S.’s Jeep.    While near the victim’s residence, OREILLY

walked slowly around the Jeep appearing to take video or

photographs using his cell phone.       OREILLY then vandalized the

vehicle by removing (and stealing) a signal enhancing antenna.

After the incident, P.S. told law enforcement that he fears for

his safety and felt that OREILLY’s brazen conduct was meant to

“send a message” and dissuade P.S. from cooperating with law

enforcement.

     12. On April 8, 2021, Beverly Hills Police Department

(“BHPD”) officers arrested (but later released) OREILLY for

grand theft and vandalism of P.S.’s vehicle.        OREILLY admitted

to officers “I know the Jeep, I know it’s [P.S.]’s so I know

he’s home if its outside.”     OREILLY also identified P.S. as a

“scumbag” and “an enemy.”     After being released from custody,

OREILLY contacted P.S.’s father’s business and threatened a

lawsuit if he did not hear back by noon on April 9, 2021.           Based

on an email memorializing the conversation, OREILLY stated he

wanted to resolve the dispute personally because he did not want

to “embarrass the family”.     Based on these facts, and those

described below, there is probable cause showing that OREILLY’s

escalating harassment and intimidation of P.S. was intended to

hinder, delay or prevent P.S. from communicating with law

enforcement about OREILLY’s criminal activity.




                                   5
 Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 7 of 24 Page ID #:7



                   IV.STATEMENT OF PROBABLE CAUSE
      13. Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.   OREILLY Created Companies to Impersonate Federal Law
           Enforcement

     14. Over the course of the investigation, various

witnesses told law enforcement that OREILLY represented that he

was employed by or otherwise affiliated with federal law

enforcement, including the Department of Homeland Security and

Federal Protective Service.      Based on the investigation, I know

that OREILLY has never been employed by any law enforcement

agency.

     15. Over the course of OREILLY’s scheme to impersonate

federal agents, OREILLY created and operated at least two

websites: “federalprotectiveservice.com” and

“federalprotectiveservice.foundation.”

     16. I have accessed the website

“federalprotectiveservice.com” and learned that by doing so the
website automatically redirects users to the official website of

the Department of Homeland Security’s Federal Protective

Service: “dhs.gov/topic/federal-protective-service.” Based on

records provided by the Google Inc. -- which was identified as

the domain registrar for the website -- I learned that OREILLY

was the subscriber of the domain “federalprotectiveservice.com”.

      17. OREILLY’s LinkedIn profile also represents that he is

the “Deputy Regional Director” of “Federal Protective Service



                                    6
 Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 8 of 24 Page ID #:8



Executive Protection,” which, according to the profile, “employs

security specialists at Federal facilities throughout the United

States” by “provid[ing] contracted professional uniform security

services to agencies of the Federal Government.”          Notably, when

agents interviewed OREILLY in September 2020 while executing

federal search warrants, OREILLY admitted his business never had

a federal contract to supply security personnel at any building.

      18. During the investigation, law enforcement also

accessed the website “federalprotectiveservice.foundation.” The

homepage of that website depicted an insignia with an eagle and

stars surrounded by the words “Federal Protective Service

Foundation.” The homepage also stated, “We’re making a

difference. And we couldn’t make it without you.”          In addition

to the homepage, the website contained a “Blog” section and a

section entitled “Donate.”      The “Blog” section described Federal

Protective Service as “the uniformed security police division of

the National Protection and Programs Directorate of the United

States Department of Homeland Security.” After clicking the

“Donate” hyperlink, a user is shown a “Donate form” soliciting

the user’s first name, last name, email address, phone number,

and includes a field for the user to input a “message.” Based on

records provided by the domain registrar GoDaddy, OREILLY was

identified as the subscriber of the website.2


     2 Pursuant to search warrants, agents have searched various
digital devices seized from OREILLY on September 9, 2020. On
OREILLY’s cell phone, agents located a text exchange in which
OREILLY solicits a $50,000 donation for “Federal Protective
Service Foundation,” promising the individual that in exchange



                                    7
 Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 9 of 24 Page ID #:9



     19. During the investigation, various witnesses told law

enforcement that OREILLY claimed he was associated with federal

law enforcement, including P.S., D.F., R.G., and others.           D.F.,

for example, told law enforcement that he saw OREILLY driving a

vehicle equipped with police lights and siren in Beverly Hills,

California while wearing tactical attire on or about February

18, 2020.   D.F. saw OREILLY use the vehicle’s siren to obtain a

parking space on Brighton Way in Beverly Hills, California. D.F.

took photographs of the vehicle, which he provided to law

enforcement.

     20. Based on my review of the photographs provided by

D.F., OREILLY’s vehicle was a black Ford Explorer bearing

California license plate number 95189Z1 equipped with a front

law enforcement style push bumper, emergency lights, and a

siren.   On the dashboard of the vehicle was a white binder with

a front insert marked with the official insignia of the

Department of Homeland Security.        The insert was titled “Federal

Protective Service Security Guard Information Manual” and stated

that it was “For Official Use Only” located above “Department of

Homeland Security” and “U.S. Immigration and Customs

Enforcement.”    I later discovered through California Department

of Motor Vehicles (“DMV”) records that the vehicle was a 2015

Ford Explorer “Police Interceptor” registered to OREILLY’s

business, Federal Protective Service Executive Protection.


for the donation, he would get access to exclusive law
enforcement training and would get status as a “Special Police
Officer in Washington D.C.”



                                    8
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 10 of 24 Page ID #:10



      21. According to P.S.,3 before P.S. invested in two
companies controlled by OREILLY, OREILLY told P.S. that he

volunteered his time to the Department of Homeland Security

working to protect the country by fighting cybercrime and

terrorism.    P.S. stated that OREILLY showed him a “Federal

Protective Service” badge and credentials bearing OREILLY’s

photograph.

      22. Another person who invested in a company controlled by

OREILLY (R.G.) informed OPR agents that he and OREILLY once

drove from Toronto to New York in or around June 2018.           At the

border, they were asked for their passports by a border official

and R.G. saw OREILLY’s passport holder which contained a badge.

R.G. described the badge as shiny and possibly had the word

“federal” on it.     When they entered the United States, R.G. made

a comment to OREILLY saying how easy it was to enter. OREILLY

told R.G. that the border official saw OREILLY’s badge and he

was instructed they were “good to go.” OPR later confirmed

through DHS border crossing records that OREILLY and R.G.

entered the United States through the Buffalo/Niagara Falls port

of entry on June 18, 2018.

      23. On or about April 14, 2019, OREILLY falsely identified

himself as “Homeland Security” to security personnel and Indio

Police Department (“IPD”) officers at the Coachella music

     3 As noted above, P.S. invested approximately $1.5 million
in two of OREILLY’s companies. According to P.S., OREILLY
misled him about the investments and failed to provide
information about how the money was spent. Based on my review of
bank records, OREILLY spent a majority of P.S.’s investment
money on personal expenses, including housing, travel, car
payments, and luxury goods including watches.


                                    9
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 11 of 24 Page ID #:11



festival in Indio, California. Based on witness statements,

OREILLY attempted to escort two individuals into Coachella who

did not have tickets to the event by showing security personnel

a law enforcement badge and identifying himself as “Homeland

Security.”    One security officer described OREILLY during their

encounter as being agitated and had the demeanor of “how dare we

question him” and “he can do what he wants” because he was a

Homeland Security official. The security officer said OREILLY’s

badge looked like a “police badge.”

      24. Coachella security personnel contacted the IPD

regarding the incident and IPD Lieutenant Jason Hapner and

Assistant Chief Christopher Shaefer responded to the scene.

According to Lt. Hapner, OREILLY identified himself to the IPD

officers as “Homeland Security” and OREILLY had identification

and a badge bearing the seal of the Department of Homeland

Security. Assistant Chief Shaefer recalled that OREILLY

identified himself as a “contractor” for “Federal Protective

Services.”

      25. As discussed below, even after federal agents searched

OREILLY’s residence and seized various police-style vehicles

pursuant to federal warrants, OREILLY has continued to

impersonate federal officials.       For example, on or about March

6, 2021, police body camera video shows OREILLY identify himself

to a Beverly Hills Police Department officer as “a protective

security officer for the federal government” and a “police

officer,” among other false statements.         OREILLY is also

depicted in the video showing the officer a copy of the Federal



                                    10
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 12 of 24 Page ID #:12



Protective Service “Official Use” Security Officers Manual to

purportedly legitimize his false claims.         The following month,

on April 8, 2021, body camera video shows OREILLY identify

himself to Beverly Hills Police Department officers as “a

federal cop” and “a fucking federal protective service,

Protective Security Officer Mother Fucker.”

     B.   Execution of Various Federal Search and Seizure
           Warrants

      26. On September 9, 2020, federal agents executed federal

search and seizure warrants, including warrants authorizing the

search of OREILLY’s residence.       Law enforcement seized, among

other things, nineteen guns (discussed in the next section), a

fraudulent law enforcement badge depicting the official DHS

insignia and engraving stating, “U.S. Department of Homeland

Security,” a leather badge holder, numerous firearm holsters

including a shoulder and waist holster, a portable radio

holster, eight handheld two way radios, batons, body

armor/ballistic vest carriers, and a “POLICE U.S. AGENT” patch
for the vest carriers.
//

//

//




                                    11
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 13 of 24 Page ID #:13



      27. OREILLY also possessed a purported PIV Card4 that
claimed he was a “Federal Protective Services Protective

Security Officer.”     The following are photographs depicting the

fraudulent badge and PIV Card:




      28. Law enforcement also seized various police-style

vehicles, including two Dodge Charger “Police” vehicles and a

Ford Explorer “Police Interceptor.”        The vehicles had a push

bumper and police-style emergency lights and swivel spotlights,

two-way radios, dashboard cameras, global positioning system

(“GPS”) devices, and computers attached to the front console

similar to those used by law enforcement, among other features

meant to replicate real law enforcement vehicles.          Additionally,

inside the vehicles’ windshields and clearly visible from

outside, were copies of the white binder previously discussed

that contained a front insert marked with the official insignia



     4 A Personal Identity Verification (PIV) credential is a
U.S. Federal governmentwide credential used to access Federally
controlled facilities and information systems.


                                    12
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 14 of 24 Page ID #:14



of the Department of Homeland Security and titled “Federal

Protective Service Security Guard Information Manual” “For

Official Use Only” by the Department of Homeland Security and

U.S. Immigration and Customs Enforcement.




      C.   OREILLY’s Illegally Possessed 19 Firearms, Including
            Semi-Automatic Weapons and Large Capacity Magazines

      29. As noted above, OREILLY possessed 19 firearms on

September 9, 2020, which were seized pursuant to federal

warrants.        On or about March 23, 2021, Bureau of Alcohol,
Tobacco, Firearms and Explosives Special Agent (“SA”) R.

Catanzano reviewed 19 firearms recovered during the

investigation of OREILLY.       The firearms are further described

as:

            x      a Smith & Wesson, Model M&P 15-22, .22 caliber
rifle;

            x      a Glock, Model 19, 9mm caliber pistol;

            x      a Sig Sauer, Model P320, 9mm caliber pistol;

            x      a Glock, Model 30, .45 caliber pistol;


                                    13
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 15 of 24 Page ID #:15




           x    a Glock, Model 23, .40 caliber pistol;

           x    a Glock, Model 22, .40 caliber pistol;

           x    a Glock, Model 21, .45 caliber pistol;

           x    a Glock, Model 43, 9mm caliber pistol;

           x    a Glock, Model 26, 9mm caliber pistol;

           x    a Glock, Model 17, 9mm caliber pistol;

           x    a Smith & Wesson, Model M&P 15, 5.56 caliber
rifle;

           x    a Smith & Wesson, Model M&P 10, .308 caliber
rifle;

           x    a Smith & Wesson, Model M&P 9 Shield, 9mm caliber
pistol;

           x    a Glock, Model 42, .380 caliber pistol;

           x    a Glock, Model 30, .45 caliber pistol;

           x    a Remington, Model 700, .308 caliber rifle;

           x    a Kel-Tec CNC Industries, Model Sub-2000, 9mm
caliber rifle;

           x    a Colt, Model M-4 Carbine, 5.56 caliber rifle;
and

           x    a Remington, Model 870, 12 gauge shotgun.
      30. ATF SA Catanzano also reviewed numerous firearm

magazines recovered during the search warrants executed on

September 9, 2020. SA Catanzano determined that approximately

seven of the magazines appear to be capable of holding an

ammunition capacity of over 15 rounds, including the following:

           x    MAGPUL PMAG 20 round rifle magazine;

           x    MAGPUL PMAG 30 round rifle magazine;


                                    14
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 16 of 24 Page ID #:16




           x    MAPGUL PMAG 21 round pistol magazine;

           x    MAGPUL PMAG 17 round pistol magazine; and

           x    Three (3) Glock 17 round pistol magazines.
      31. Law enforcement also learned that OREILLY -- now and

at the time he possessed the weapons -- is prohibited from

possessing or purchasing any firearm under 18 U.S.C. 922(g)(4)

(Persons Adjudicated as a Mental Defective or Committed to a

Mental Institution). Among other things, when agents executed

search warrants on September 9, 2020, law enforcement seized

from OREILLY’s residence various records establishing that

OREILLY knew he was a prohibited person, including a letter from

the California Department of Justice (“DOJ”) stating “Dear

Patrick Michael Reilly” “Your recent firearm purchase

application [completed on February 26, 2016] is being denied

because our review of state and/or federal records matching your

identifying information revealed the following information:

Mental defective/commitment – Federal Brady Act.”          OREILLY also

possessed other records making clear he was aware of his

prohibited status, including (1) an August 10, 2017 letter sent

by the Federal Bureau of Investigation (“FBI”) to OREILLY

stating “You have been matched with a prohibiting record” and

your attempted firearm purchase is prohibited “under Title 18,

United States Code (U.S.C.), Section 922(g)(4): ‘A person who

has been adjudicated as a mental defective or who has been

committed to a mental institution,’” and (2) a letter dated

September 4, 2018 from the Illinois State Police denying

OREILLY’s Firearm Owner’s Identification card application.



                                    15
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 17 of 24 Page ID #:17



      32. After OREILLY received notification from the

California DOJ and FBI regarding his prohibited status,

OREILLY’s credit cards were used to purchase 16 firearms through

four separate purchases in 2017 and 2018. To do so, records show

that OREILLY used his father as a straw buyer for the weapons

and purchased them through an Arkansas firearms dealer.           The

purchase invoices and required ATF forms to acquire firearms

list OREILLY’s father as the buyer. The purchases, however, were

made using OREILLY’s credit card and several of the credit card

receipts have distinct signatures on the signature line, which,

based on my training and experience and knowledge of other

documents OREILLY signed, depict OREILLY’s signature.

     D.   OREILLY Is Aware of the Federal Investigation

      33. Based on information provided by AUSA Yanniello, a

privately retained attorney representing OREILLY contacted AUSA

Yanniello on or about September 15, 2020 -- less than a week

after agents served search warrants at OREILLY’s residence.

AUSA Yanniello confirmed to private counsel that OREILLY was a

target of an ongoing federal investigation.         AUSA Yanniello was

subsequently contacted by the Federal Public Defender’s Office

(“FPD”) and told that the FPD had been contacted to represent

OREILLY.   At the time, AUSA Yanniello again confirmed the status

of the investigation, noting that the government did not oppose

the FPD seeking an order of appointment from the Court.




                                    16
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 18 of 24 Page ID #:18



        E.    OREILLY’s Dangerous Escalation of Threats and
               Harassment

        34. After the appointment of counsel in September 2020,

OREILLY continued to contact witnesses, including P.S.           On

February 12, 2021, P.S. spoke to OREILLY on the phone.5           At the

time, OREILLY told P.S. that federal agents had searched his

house and seized items, including OREILLY’s digital devices and

bank accounts.       After P.S. denied filing a complaint, OREILLY

told P.S. “I assumed you were the genesis of the complaint”

because federal agents questioned OREILLY about P.S.’s

investments.

        35. Additionally, during the conversation, OREILLY again

claimed he was a contractor for the federal government and

indicated people associated with the federal government would be

helping to defend OREILLY.       Specifically, OREILLY stated, “I’ve

got my biggest heavy hitters helping me” with the investigation.

OREILLY indicated his “private investigator” was with him at the

time, who OREILLY identified as former FBI and the person who

ran the Behavior Analysis Unit “in Wilshire District.”           OREILLY

told P.S. that his private investigator was going to interview

all relevant witnesses, including P.S.’s father.6          OREILLY also

stated he had a State Department employee helping him.

        36. During the conversation, OREILLY stated “I was told I

can’t even talk to you that was obstruction of justice.”

        5   P.S. consented to agents being present during the phone
call.
       P.S.’s father is a well-known businessman and investment
        6
fund manager. According to P.S., his father had no role in
P.S.’s investments related to OREILLY’s companies.


                                    17
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 19 of 24 Page ID #:19



OREILLY also told P.S. “once you get Homeland Security off my

back … everyone is getting paid.”

      37.    On March 16, 2021, P.S. wrote a text to OREILLY

stating “Please don’t contact me anymore.”         OREILLY disregarded

P.S.’s instruction and continued to contact P.S. and persons

associated with P.S. via text messages.

     F.     OREILLY Vandalized P.S.’s Vehicle and Made
             Incriminating Statements to BHPD

      38. According to BHPD Report# 2021-00013289, at

approximately 2:10 a.m. on April 7, 2021, an individual, later

identified as OREILLY, vandalized Victim-Witness P.S.’s vehicle

outside P.S.’s residence in Beverly Hills, California.

Specifically, video from P.S.’s security system shows a white

Ford Explorer with a push bumper and police-style light bar and

swivel spotlights, pulling up behind the victim’s vehicle and

pointing the spotlights on the victim’s vehicle as if conducting

a traffic stop.     OREILLY steps out of the Ford Explorer with a

smart phone in his right hand and walks around the vehicle.            At
the time, OREILLY appears to take pictures and video of P.S.’s
vehicle.     OREILLY then removes a cellular boosting antenna from

the victim’s vehicle by unscrewing the top of the antenna and

cutting the wire that attached it to its base. OREILLY departs

the location at approximately 2:17 a.m.

      39. Victim-Witness P.S. reported the vandalism and theft

to BHPD.     At the time, P.S. and other witnesses identified the

person depicted in the surveillance video as OREILLY.           P.S. also

told BHPD officers, including Officer Frederich, that he last



                                    18
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 20 of 24 Page ID #:20



had contact with OREILLY when OREILLY asked P.S. if P.S. had

spoken to federal law enforcement investigators regarding

OREILLY.

      40. The following day, on April 8, 2021, Officer Frederich

and his partner were in full police uniform while assisting

other officers on an unrelated call in Beverly Hills.           Due to

the nature of the call, traffic control officers were blocking

all northbound traffic from South Santa Monica Boulevard and

North Crescent Drive.      At the time, a black Dodge Challenger

drove by BHPD traffic control officers, disobeying their orders

to detour to a different direction, and parked directly behind

Officer Frederich’s patrol vehicle.

      41. The driver and sole occupant of the Challenger, later

identified as OREILLY, stated that he was a “Federal Agent” and

told officers to stay away from his vehicle.         After refusing to

exit the vehicle multiple times, officers removed OREILLY from

the vehicle and identified him as PATRICK MICHAEL OREILLY.

Officers Frederich and Travnitz then recognized OREILLY as the

suspect in the grand theft and felony vandalism case involving

Victim-Witness P.S.

      42. After being read his Miranda rights, OREILLY agreed to
speak with officers.     According to the police report, OREILLY

told officers that he was a part-owner of a security company

called “Federal Protective Services” that performs contract work

throughout Los Angeles.      OREILLY told officers that he was

involved in a civil lawsuit with P.S., but originally denied

several times that he had recently been near P.S.’s residence.



                                    19
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 21 of 24 Page ID #:21



After officers showed OREILLY an image captured by P.S.’s

security system, OREILLY admitted that the person depicted in

the image was, in fact, OREILLY.         According to OREILLY, on April

7, 2021, he was driving down P.S.’s street when he purportedly

noticed a Black male in a gold hoodie and Adidas track pants

sleeping in a vehicle parked in front of the victim’s vehicle.7
OREILLY told police that that individual -- not OREILLY -- had

removed the antenna from the victim’s vehicle.          Officers

arrested OREILLY but he was subsequently released after booking.

      43. Notably, at the time of his arrest, OREILLY possessed

clothing consistent with clothing worn when he vandalized P.S.’s

vehicle, and a metal “Security Officer” badge depicting United

States’ flags.

      44. I reviewed BHPD bodycam footage of OREILLY’s arrest on

April 8, 2021 and made the following observations:8

  x OREILLY identified himself as a “Federal Cop” to officers
     when he first arrived on scene.

  x OREILLY told BHPD officers he is “Officer O’Reilly” and
     “federal law enforcement” who works “armed and unarmed

     security.”

  x When officers asked OREILLY “what’s the deal with the
     badge, are you a cop?”, OREILLY responded “Yeah, I’m



     7 I have reviewed the video footage from the incident
multiple times and OREILLY is the only individual depicted in
it.
     8 After officers identified OREILLY, officers handcuffed
him, placed inside a police vehicle, and read OREILLY his
Miranda rights. OREILLY waived his rights and continued to speak
with officers.


                                    20
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 22 of 24 Page ID #:22



     fucking Federal Protective Service, Protective Security

     Officer Mother Fucker.”

  x OREILLY admitted he knew the Jeep belonged to P.S. and that
     P.S. was present at his residence on April 7, 2021,

     stating: “I know the Jeep, I know it’s [P.S.]’s so I know

     he’s home if its outside.”

  x OREILLY stated he is a co-owner of Federal Protective
     Services Executive Protection and does contract work for

     the Department of State and worked protection for President

     Trump when the former president was in Los Angeles.

  x OREILLY described P.S. as a “scumbag” and told officers,
     “If [P.S.] is going to make a complaint that I touched his

     piece of shit Jeep, I’m going to make a complaint about him

     stealing my 1.5 million dollar” vehicle.

  x When being asked by a BHPD employee if he had any enemies,
     OREILLY identified P.S. and stated “he’s an enemy.”

      45. Additionally, I reviewed bodycam footage taken during

a traffic stop involving OREILLY on or about March 6, 2021.

During the encounter, OREILLY stated to BHPD Officer Yamada,

“I’m also a Police Officer.”       OREILLY further stated “on federal

property I’m a Law Enforcement Officer,” and on federal property

he has “all the arrest powers for state and federal.”           OREILLY

also opened a white binder to Officer Yamada to show that the

first page had the official insignia of the Department of

Homeland Security -- the same binder previously mentioned that

contains the “Federal Protective Service Security Guard

Information Manual” that is “For Official Use Only.”



                                    21
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 23 of 24 Page ID #:23



      46. After the incident, P.S. told OPR agents that he fears

for his safety and felt that OREILLY’s brazen conduct was meant

to “send a message” and dissuade P.S. from cooperating with law

enforcement.    P.S. indicated that he is fearful of leaving his

residence due to OREILLY’s escalating threats.

     G.   OREILLY’s Threat to “Embarrass” P.S. and his Family

      47. I reviewed an email sent to P.S. from an employee

working for P.S.’s father’s investment company that memorialized

an April 9, 2021 phone conversation.        The email indicated that

OREILLY said P.S. had him arrested under false accusations of

vandalizing a car.     OREILLY stated he was contacting P.S.’s

father because OREILLY was involved in some investments with

P.S. but did not want to “embarrass the family or [P.S.’s

father]” and instead wanted to personally resolve the dispute.

OREILLY threatened to file a lawsuit if he did not hear back

from P.S.’s father by 12 p.m.

     H.   Recent Restraining Orders Related to OREILLY

      48. On March 11, 2021, two permanent restraining orders

were issued by a California court against OREILLY (LACC court

case# 21STRO00816 and 21STRO00817). Based on my review of the

court filings, the restraining orders relate to an incident on

February 18, 2021, when OREILLY allegedly assaulted and harassed

the Maintenance Director and Property Manager of his apartment

building. Specifically, OREILLY threatened and almost punched

the Property Manager. When the Maintenance Director stepped in

to protect his colleague, OREILLY punched and kicked the

Maintenance Director multiple times.


                                    22
Case 2:21-cr-00207-DMG Document 1 Filed 04/16/21 Page 24 of 24 Page ID #:24



                             V. CONCLUSION
      49. For all of the reasons described above, there is

probable cause to believe that OREILLY has committed a violation

of Title 18, United States Code, Section 1512(b)(3) (Witness

Tampering – Hinder, Delay or Prevent Communication Relating to

Commission of an Offense).



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 16th day of
April, 2021.



THE HONORABLE JACQUELINE CHOOLJIAN
UNITED STATES MAGISTRATE JUDGE




                                    23
